Citation Nr: 1037771	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-
connected degenerative joint disease of the right knee with 
recurrent subluxation.

2. Entitlement to a rating in excess of 20 percent for service-
connected degenerative arthritis of the left ankle, status post 
subtalor arthrodesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In August 2010, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

The issue of an increased rating for service-connected left ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On November 12, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met as to the issue of entitlement to a rating 
in excess of 10 percent for service-connected degenerative joint 
disease of the right knee with recurrent subluxation.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  A March 2008 statement of the case (SOC) addressed, in 
pertinent part, the issue of entitlement to a rating in excess of 
10 percent for service-connected degenerative joint disease of 
the right knee with recurrent subluxation.  In April 2008, the 
Veteran submitted a VA Form 9 indicating that he wished to appeal 
all issues on that SOC.  Thereafter, in October 2009, the Veteran 
submitted an unsigned request to withdraw the issue of an 
increased rating for the service-connected right knee disability.  
The RO acknowledged receipt of the letter, but asked that he sign 
the letter.  In November 2009, a signed copy of the withdrawal 
letter was received.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
the right knee rating.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to a rating in 
excess of 10 percent for service-connected degenerative joint 
disease of the right knee with recurrent subluxation, and this 
issue is dismissed.


ORDER

The issue of entitlement to a rating in excess of 10 percent for 
service-connected degenerative joint disease of the right knee 
with recurrent subluxation is dismissed.



REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to the Veteran's claim 
for a rating in excess of 20 percent for his service-connected 
left ankle disability.  Specifically, the Board determines that 
there are outstanding VA treatment records and that another VA 
examination is warranted to assess the severity of the Veteran's 
symptoms. 

First, the Board notes that the Veteran reported at his hearing 
that he receives treatment for his ankle at the Tulsa VA Medical 
Center (VAMC).  The most recent VA treatment record is dated in 
March 2009.  Therefore, the Board finds it likely that there are 
outstanding VA treatment records relevant to the claim.  Thus, 
all VA treatment records from the Tulsa VA facility dated from 
March 2009 onward must be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file). 

Additionally, the Board finds that another VA examination to 
assess the current severity of the Veteran's left ankle symptoms 
is warranted.  At his August 2010 hearing, the Veteran testified 
that he believed the examination conducted in December 2006 did 
not adequately represent his left ankle limitation of motion and 
pain.  Additionally, the Veteran reported that he essentially 
could not move his ankle from side-to-side, which may suggest the 
ankle is the equivalent of ankylosed.  Further, the Veteran 
asserted that he has numbness in the scar tissue from the surgery 
on the ankle.  In light of the above, the Board finds that a 
remand is necessary so that the Veteran may be afforded another 
VA examination for the service-connected left ankle disability.  




Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records from the 
Tulsa VAMC dated from March 2009 onward.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA orthopedic 
examination to assess the current nature 
and severity of the service-connected left 
ankle disability.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed, 
including range of motion measurements 
using a goniometer.  The use of a 
goniometer should also be noted in the 
examination report.  The examiner should 
specifically comment on objective findings 
related to pain on motion and indicate the 
point during motion when pain begins.  He 
or she should also state whether there is 
additional functional limitation due to 
pain, weakness, fatigue, lack of 
endurance, or incoordination on 
repetition.  

The examiner should make a specific 
finding as to whether, regardless of 
radiographic findings, the Veteran's 
functional limitation of the left ankle is 
the equivalent of favorable or unfavorable 
ankylosis. 

The examiner should also examine the left 
ankle surgical scar and document:
 
a.	length and width of the scar, 
b.	pain or tenderness on palpation, 
c.	loss of sensation in the tissue,  
d.	underlying tissue loss, 
e.	keloid formation, or 
f.	adherence to underlying tissue.

A rationale for any opinion advanced 
should be provided.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the April 2010 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


